Buciianan, J.
The slave of plaintiff was killed by the slave of defendant, wilfully, by wounds inflicted in a fight with knives. The merits of the quarrel between these slaves, and the fact of the slave killed being the aggressor, are indifferent to the decision of an action against the owner of the slave who killed, for the value of the slave who was killed. The use of deadly weapons in combat by slaves should be discountenanced. The fact of the loss is sufficient to fix the liability in a case of this kind.
Judgment affirmed, with costs.